Exhibit 10(iii)A(54)






CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT “(Agreement”) is made as of this 28th day of
March, 2018, by and between Acuity Brands, Inc. (the “Company”) and Karen J.
Holcom (the “Executive”).
WHEREAS, Executive is a key management employee of the Company; and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and can
result in significant distractions of its key management personnel because of
the uncertainties inherent in such a situation; and
WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a Change in Control and to ensure Executive’s continued dedication
and efforts in such event without undue concern for Executive’s personal
financial and employment security; and
WHEREAS, in order to continue to induce the Executive to provide services to the
Company (including its subsidiary corporations), particularly in the event of a
Change in Control, the Company desires to enter into this Agreement with the
Executive to provide the Executive with certain benefits in the event
Executive’s employment is terminated as a result of, or in connection with, a
Change in Control and to provide the Executive with certain other benefits
whether or not the Executive’s employment is terminated; and
WHEREAS, this Agreement is not intended to provide for the deferral of
compensation within the meaning of Section 409A of the Code, but rather, is
intended to satisfy the short-term deferral exemption under Treasury Regulation
(“Treas. Reg.”) §1.409A-1(b)(4) in tandem with the separation pay exemption
under Treas. Reg. §1.409A-1(b)(9); and
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
1.
Term of Agreement.

1.1.This Agreement shall commence on the date hereof and shall continue unless
or until terminated as provided herein. This Agreement shall not be considered
an employment agreement and in no way guarantees Executive the right to continue
in the employment of the Company or its affiliates. Executive’s employment is
considered employment at will, subject to Executive’s right to receive payments
and benefits upon certain terminations of employment as provided below.
1.2.Each place in this Agreement where a reference to the “Company” appears that
relates to the Executive’s employment, restrictive covenants, termination of
employment, or performing services, including the definitions of “Cause” and
“Good Reason,” such reference shall mean and include any subsidiary of the
Company which is the primary service recipient of the Executive’s services.
Further, in each place where this Agreement refers to a benefit plan or program,
payment of compensation, compensation arrangement or other similar plan or
program maintained by the Company, such reference shall include any plan,
program or arrangement maintained or established by a subsidiary of the Company.
Notwithstanding the foregoing, the references in the definition of “Change in
Control,” and similar references to changes in ownership and control of the
Company shall mean and refer only to Acuity Brands, Inc., a Delaware
corporation.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


2.Definitions.
2.1.Cause. For purposes of this Agreement, “Cause” shall mean a reasonable
determination by the Company that the Executive (a) intentionally and
continually failed to substantially perform Executive’s duties with the Company
(other than a failure resulting from the Executive’s incapacity due to physical
or mental illness) which failure continued for a period of at least thirty (30)
days after a written notice of demand for substantial performance has been
delivered to the Executive specifying the manner in which the Executive has
failed to substantially perform, or (b) intentionally engaged in conduct which
is demonstrably and materially injurious to the Company, monetarily or otherwise
or was convicted of a misdemeanor or felony involving moral turpitude; provided,
however that Executive shall not be considered to be terminated for Cause unless
the Board has duly adopted a resolution finding that, in the good faith opinion
of the Board, the Executive has engaged in the conduct set forth in clauses (a)
or (b) and Executive has been provided written notice of the adoption of such
resolution. No act, nor failure to act, on the Executive’s part, shall be
considered “intentional” unless he has acted, or failed to act, with a lack of
good faith and without a reasonable belief that Executive’s action or failure to
act was in the best interest of the Company. Notwithstanding anything contained
in this Agreement to the contrary, no failure to perform by the Executive after
a Notice of Termination is given by the Executive shall constitute Cause for
purposes of this Agreement.
2.2.Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:
a.The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board) by any “Person” (as the term person is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding voting securities; or
b.The individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least fifty
percent (50%) of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or
c.Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation;
d.Consummation of a complete liquidation or dissolution of the Company or of the
sale or other disposition of all or substantially all of the assets of the
Company; or
e.The stockholders of the Company approve the sale of all or substantially all
of the assets of the Company or any merger, consolidation, issuance of
securities or purchase of assets, the result of which would be the occurrence of
any event described in clause (c) or (d) above.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.2(a), solely because thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


as their ownership of stock in the Company immediately prior to such acquisition
(hereinafter referred to as “Related Persons”).
2.3.Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.
2.4.Company’s Business. For purposes of this Agreement, “Company’s Business”
means the design, manufacture, installation, servicing, and/or sale of one or
more of the following and any related products and/or services: lighting
fixtures and systems; lighting control components and systems (including but not
limited to dimmers, switches, relays, programmable lighting controllers,
sensors, timers, and range extenders for lighting and energy management and
other purposes); building management and/or control systems; commercial building
lighting controls; intelligent building automation and energy management
technologies, products, software and solutions with respect to HVAC systems and
HVAC controls and sensors; motorized shading and blind controls; building
security and access control and monitoring for fire and life safety; emergency
lighting fixtures and systems (including but not limited to exit signs,
emergency light units, inverters, back-up power battery packs, and combinations
thereof); battery powered and/or photovoltaic lighting fixtures; electric
lighting track units; hardware for mounting and hanging electrical lighting
fixtures; aluminum, steel and fiberglass fixture poles for electric lighting;
light fixture lenses; sound and electromagnetic wave receivers and transmitters;
flexible and modular wiring systems and components (namely, flexible branch
circuits, attachment plugs, receptacles, connectors and fittings); LED drivers
and other power supplies; daylighting systems including but not limited to
prismatic skylighting and related controls; organic LED products and technology;
medical and patient care lighting devices and system; indoor positioning
products and technology; sensor based information networks; distributed software
services; and any wired or wireless communications and monitoring hardware or
software related to any of the above.
2.5.Confidential Information. For purposes of this Agreement, “Confidential
Information” means:
a.Data and information relating to the Company’s Business; disclosed to
Executive or of which Executive became aware of as a consequence of Executive's
relationship with the Company; having value to the employer; not generally known
to the competitors for the employer; and which includes trade secrets, methods
of operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) business
opportunities; (2) data and compilations of data relating to the Company’s
Business; (3) compilations of information about, and communications and
agreements with, customers and potential customers of the Company; (4) computer
software, hardware, network and internet technology utilized, modified or
enhanced by the Company or by Executive in furtherance of Executive’s duties
with the Company; (5) compilations of data concerning Company products,
services, customers, and end users including but not limited to compilations
concerning projected sales, new project timelines, inventory reports, sales, and
cost and expense reports; (6) compilations of information about the Company’s
employees and independent contracting consultants; (7) the Company’s financial
information, including, without limitation, amounts charged to customers and
amounts charged to the Company by its vendors, suppliers, and service providers;
(8) proposals submitted to the Company’s customers, potential customers,
wholesalers, distributors, vendors, suppliers and service providers; (9) the
Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data.
Confidential Information also includes any summary, extract or analysis of such
information





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


together with information that has been received or disclosed to the Company by
any third party as to which the Company has an obligation to treat as
confidential.
b.Confidential Information shall not include:
i.Information generally available to the public other than as a result of
improper disclosure by Executive;
ii.Information that becomes available to Executive from a source other than the
Company (provided Executive has no knowledge that such information was obtained
from a source in breach of a duty to the Company);
iii.Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or
iv.Information obtained in filings with the Securities and Exchange Commission.
2.6.Covered Period. For purposes of this Agreement, “Covered Period” means the
period of time beginning on the first occurrence of a Change in Control and
lasting through the twenty-four month anniversary of the occurrence of the
Change in Control. The Covered Period shall also include the six-month period
before the occurrence of the Change in Control if a Qualifying Termination
occurs during such period at the request of a Third Party in anticipation of the
Change in Control and the Change in Control occurs.
2.7.Customers. For purposes of this Agreement, “Customers” means those entities
and/or individuals who are customers of the Company and/or its affiliates with
respect to which, within the two-year period preceding Executive’s Termination
Date: (i) Executive had Material Contact on behalf of the Company; (ii)
Executive acquired, directly or indirectly, Confidential Information or Trade
Secrets as a result of Executive’s employment with the Company; and/or (iii)
Executive exercised oversight or responsibility of subordinates who engaged in
Material Contact on behalf of the Company
2.8.Disability. For purposes of this Agreement, “Disability” shall have the
meaning ascribed to such term in the Company’s long-term disability plan or
policy covering the Executive, or in the absence of such plan or policy, a
meaning consistent with Code Section 22(e)(3).
2.9.Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
Executive terminated his/her employment with the Company and its subsidiaries
because, during the Covered Period, one or more of the following conditions
arose and the Executive notified the Company of such condition within ninety
(90) days of its occurrence and the Company did not remedy such condition within
thirty (30) days:
a.a material diminution in the Executive’s authority, duties, or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from Executive’s
status, title, position or responsibilities as in effect immediately prior
thereto;
b.the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control, except for reasonably required travel on the Company’s business which
is not greater than such travel requirements prior to the Change in Control;
c.more than a ten percent (10%) reduction, which the parties agree is a material
reduction, in Executive’s base salary below the level in effect immediately
prior to the Change in Control; or
d.any material breach by the Company of any provision of this Agreement.
Any event or condition described in Section 2.9 which occurs during the Covered
Period and which the Executive reasonably demonstrates was at the request of a
third party who has indicated an intention or





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


taken steps reasonably calculated to effect a Change in Control (a “Third
Party”), shall constitute Good Reason for purposes of this Agreement. The
Executive’s right to terminate Executive’s employment pursuant to this Section
2.9 shall not be affected by Executive’s incapacity due to physical or mental
illness.
2.10.Inventions. For purposes of this Agreement, “Inventions” means
contributions, discoveries, improvements and ideas and works of authorship,
whether or not patentable or copyrightable, and: (i) which relate directly to
the business of the Company, or (ii) which result from any work performed by
Executive or by Executive’s fellow employees for the Company, or (iii) for which
equipment, supplies, facilities, Confidential Information or Trade Secrets of
the Company or its affiliates are used, or (iv) which is developed on the
Company’s time.
2.11.Material Contact. For purposes of this Agreement, “Material Contact” shall
have the meaning set forth in O.C.G.A. § 13-8-51(10), which includes contact
between an employee and each customer or potential customer: with whom or which
the Executive dealt on behalf of the Company; whose dealings with the Company
were coordinated or supervised by the Executive; about whom the Executive
obtained Confidential Information in the ordinary course of business as a result
of Executive’s association with the Company; or who receives products or
services authorized by the Company, the sale or provision of which results of
resulted in compensation, commissions, or earnings for the Executive within two
years prior to the Executive’s Termination Date.
2.12.Sales Agent. For purposes of this Agreement, “Sales Agent” is any
third-party agency, and/or its representatives, with which or whom the Company
has contracted for the purpose of facilitating the sale of the Company’s
products.
2.13.Termination Date. For purposes of this Agreement, “Termination Date” shall
mean the date the Executive ceases employment with the Company and its
subsidiaries and has incurred a “Separation from Service” as such is defined
under Treas. Reg. § 1.409A-1(h) which means the termination of the Executive's
employment with the Company for reasons other than death or Disability. Whether
a Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Executive's employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination. A change in the
Executive's employment status will not be considered a Separation from Service
if:
a.the Executive continues to provide services as an employee of the Company at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
b.the Executive continues to provide services to the Company in a capacity other
than as an employee of the Company at an annual rate that is fifty percent (50%)
or more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).
For purposes of determining whether a termination of employment has occurred, a
reference to the Company shall also be deemed a reference to any affiliate
thereof within the contemplation of Code Sections 414(b) and 414(c).
2.14.Territory. For purposes of this Agreement, “Territory” means the United
States. Executive acknowledges that the Company is licensed to do business and
in fact does business in all fifty states in the





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


United States. Executive further acknowledges that the services he has performed
and may continue to perform on behalf of the Company or its affiliates,
including Executive Services, are at a senior managerial level and are not
limited in their territorial scope to any particular city, state, or region, but
instead affect the Company's activity within the entire United States.
Specifically, Executive provides Executive Services on the Company's behalf,
travels throughout the United States to attend Company meetings, visit Company
factories and distribution centers, meet with Company agents and distributors,
and attend trade shows. Accordingly, Executive agrees that these restrictions
are reasonable and necessary to protect the Confidential Information, trade
secrets, business relationships, and goodwill of the Company.
2.15.Trade Secrets. For purposes of this Agreement, “Trade Secrets” means
Confidential Information constituting a trade secret under Georgia Law, O.C.G.A.
§§ 10-1-760, et seq.
2.16.1934 Act. For purposes of this Agreement, “1934 Act” means the Securities
Exchange Act of 1934, as amended.
3.Termination of Employment.
3.1.If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated during the Covered Period, the Executive shall be
entitled to the following compensation and benefits depending upon the
circumstances of such termination (in addition to any compensation and benefits
provided for under any of the Company’s employee benefit plans, policies and
practices):
a.If the Executive’s employment is terminated (1) by the Company for Cause, (2)
due to Disability, (3) by reason of the Executive’s death, or (4) by the
Executive other than for Good Reason, then the Company shall pay the Executive
or his/her estate, as applicable, on the next regular payroll cycle following
the Termination Date, all amounts earned or accrued through the Termination Date
but not paid as of the Termination Date, including (i) base salary, (ii)
reimbursement for reasonable and necessary expenses incurred by the Executive on
behalf of the Company during the period ending on the Termination Date, (iii)
vacation pay, and (iv) sick leave (collectively, “Accrued Compensation”). In
addition to the foregoing, if the Executive’s employment is terminated by the
Company for Disability or by reason of the Executive’s death, the Company shall
pay to the Executive or his/her beneficiaries an amount equal to the “Pro Rata
Bonus” (as hereinafter defined). The “Pro Rata Bonus” is an amount equal to the
Bonus Amount (as hereinafter defined) multiplied by a fraction the numerator of
which is the number of days in such fiscal year through the Termination Date and
the denominator of which is 365. The term “Bonus Amount” shall mean the greater
of (x) the most recent annual bonus paid or payable to the Executive, or, (y)
the annual bonus payable at the 100% target level of performance for the fiscal
year during which the Termination Date occurs, or, if greater, for the fiscal
year during which a Change in Control occurred or (z) the average of the annual
bonuses paid or payable during the three full fiscal years ended prior to the
Termination Date or, if greater, the three full fiscal years ended prior to the
Change in Control (or, in each case, such lesser period for which annual bonuses
were paid or payable to the Executive). Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs and practices then in
effect. In the event Executive becomes entitled to the Pro Rata Bonus under this
Section 3.1 and also to a bonus under the Company’s incentive plan in connection
with a Change in Control, Executive shall be entitled to receive whichever bonus
amount is greater and Executive shall not receive a duplicate bonus pursuant to
such Sections.
b.If during the Covered Period, the Executive’s employment with the Company is
terminated (1) by the Company other than for Cause, or (2) by the Executive for
Good Reason, the Executive shall be entitled to the following:
(1)    the Company shall pay the Executive all Accrued Compensation as set forth
in Section 3.1(a);





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


(2)    the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, a single
payment in an amount (the “Severance Amount”) in cash equal to one and one-half
(1.5) times the sum of (A) the greater of the Executive’s base salary in effect
on the Termination Date or at any time during the 90-day period prior to the
Change in Control (“Base Salary”) and (B) the Bonus Amount;
(3)    If Executive elects continuation coverage under the Company's group
medical plan following termination of his/her employment, the Company will pay
Executive an amount equal to the Company's subsidy toward the cost of medical
coverage for similarly-situated active employees enrolled in the same coverage
in which the Executive was enrolled at the time of the Termination Date (the
"COBRA Subsidy"), as reduced by any applicable withholding. The Company shall
pay the COBRA Subsidy until the earliest of (a) the date Executive qualifies
under another employer-sponsored medical plan, (b) the Executive's 65th
birthday, or (c) the expiration of COBRA continuation coverage.
(4)    the Company shall pay in a single payment an amount in cash as if he had
remained employed for an additional one and one-half (1.5) years (or until
Executive’s 65th birthday, if earlier), which amount shall be equal to 1.5 times
(A) the Executive's Base Salary; (B) the Executive's most recent Bonus Amount;
and (C) the maximum amount of employee the Company contributions that could have
been made on Executive’s behalf to the Acuity Brands, Inc. 401(k) Plan (assuming
Executive participated in such plan at the maximum permissible contribution
level) and the Acuity Brands, Inc. 2005 Supplemental Deferred Savings Plan
(“SDSP”). For purposes of the SDSP, the Executive shall be credited with a
contribution to the Supplemental Subaccount (but not the Matching Subaccount)
and to the Make-Up Contribution Credit for such one and one-half (1.5) year
period (to the extent Executive is eligible under the SDSP for each such
contribution), provided that the requirements of the SDSP that the Executive
have a Year of Service for each year and be employed on the last day of the year
shall not apply to the eligibility to receive such contributions; and
(5)    the restrictions on any outstanding incentive awards (including
restricted stock, restricted stock units and granted Performance Shares) granted
to the Executive under the Company’s 2012 Omnibus Equity Incentive Plan or under
any other long-term incentive plans or arrangements shall lapse and such
incentive awards shall become one hundred percent (100%) vested, all stock
options and stock appreciation rights granted to the Executive shall become
immediately exercisable and shall become 100% vested, and Performance Units
granted to Executive shall become 100% vested.
c.The amounts provided for in Sections 3.1(a) and 3.1(b)(1), (2) and (4), shall
be paid within twenty (20) days after the Executive’s Termination Date (and in
no event later than March 15th of the year following the Termination Date) and
all amounts shall be subject to applicable Federal, state and local tax
withholding.
d.The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(3).
3.2.Code Section 280G.
a.Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive's benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 3.2 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


law or any interest or penalties with respect to such taxes (collectively, the
"Excise Tax"), then prior to making the Covered Payments, a calculation shall be
made comparing (i) the Net Benefit (as defined below) to the Executive of the
Covered Payments after payment of the Excise Tax to (ii) the Net Benefit payable
to the Executive if the Covered Payments are limited to the extent necessary to
avoid being subject to the Excise Tax. Only if the amount calculated under (i)
above is less than the amount under (ii) above will the Covered Payments be
reduced to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax (that amount, the "Reduced Amount"). "Net
Benefit" shall mean the present value of the Covered Payments net of all
federal, state, local, foreign income, employment and excise taxes.
b.The Covered Payments shall be reduced in a manner that maximizes the
Executive's economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
c.Any determination required under this Section 3.2, including whether any
payments or benefits are parachute payments, shall be made by the Company in its
sole discretion. The Executive shall provide the Company with such information
and documents as the Company may reasonably request in order to make a
determination under this Section 3.2. The Company's determination shall be final
and binding on the Executive.
d.It is possible that after the determinations and selections made pursuant to
this Section 3.2 the Executive will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 3.2 (“Overpayment”)
or less than the amount provided under this Section 3.2 (“Underpayment”).
i.In the event that it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved that an Overpayment has been made, then the Executive
shall pay any such Overpayment to the Company together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date of the Executive's receipt of the Overpayment until the date of
repayment.
ii.In the event that a court of competent jurisdiction determines that an
Underpayment has occurred, any such Underpayment will be paid promptly by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code) from
the date the amount would have otherwise been paid to the Executive until the
payment date.
3.3.If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under any
Severance Agreement between Executive and the Company or under any severance
plan provided by the Company, there shall be no duplication of benefits and
Executive shall only be entitled to receive benefits under whichever agreement
or plan provides Executive the greater aggregate amount. The Executive will be
fully bound by all of the terms and conditions of the agreement under which he
receives benefits. Except as provided in the preceding sentences, the severance
pay and benefits provided for in Sections 3.1(a) and 3.1(b) shall be in lieu of
any other severance pay to which the Executive may be entitled under any Company
severance plan, program or arrangement for a termination of employment covered
by such circumstances, except that if the severance pay of the type referenced
in Section 3.1(b)(2) provided under such other plans, programs or arrangements
is greater than the amount calculated under Section 3.1(b)(2), then that greater
amount and not the amount under Section 3.1(b)(2) shall be paid.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


To the extent applicable, this Agreement is intended to provide for compensation
which satisfies the short-term deferral exemption under Treas. Reg.
§1.409A-1(b)(4) and/or the separation pay exemption under Treas. Reg.
§1.409A-1(b)(9). To the extent any benefits hereunder may be deferred
compensation within the meaning of Section 409A, the Company shall have
authority to take action, or refrain from taking any action, with respect to the
payments of such benefits under this Agreement that is reasonably necessary to
comply with Section 409A. Specifically, the Company shall have the authority to
delay the commencement of payments to “key employees” of the Company (as
determined by the Company in accordance with procedures established by the
Company that are consistent with Section 409A) to a date which is six months
after the date of Executive’s Termination Date (and on such date the payments
that would otherwise have been made during such six-month period shall be made)
to the extent such delay is required under the provisions of Section 409A.
3.4.Notice of Termination. During the Covered Period, any purported termination
by the Company or by the Executive shall be communicated by written Notice of
Termination to the other. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Termination.


3.5.Trade Secrets and Confidential Information, Non-Disparagement.
a.Executive agrees that he/she shall protect the Company’s and its affiliates’
Trade Secrets and Confidential Information and shall not disclose to any person
or entity, or otherwise use or disseminate, except in connection with the
performance of his/her duties for the Company, any Trade Secrets or Confidential
Information; provided, however, that Executive may make disclosures required by
a valid order or subpoena issued by a court or administrative agency of
competent jurisdiction, in which event Executive will promptly notify the
Company or its affiliates of such order or subpoena to provide the Company or
its affiliates an opportunity to protect their interests. Executive’s
obligations under this Section 3.5 shall apply during his/her employment and
after his/her Termination Date, shall continue through any severance period, and
shall survive any expiration or termination of this Agreement, so long as the
information or material remains Confidential Information or a Trade Secret, as
applicable.
b.Executive further confirms that during his/her employment with the Company,
he/she has not and will not offer, disclose or use on Executive’s own behalf or
on behalf of the Company, any information Executive received prior to employment
by the Company which was supplied to Executive confidentially or which Executive
should reasonably know to be confidential.
c.Nothing in this Agreement prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, or any Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Executive does not need the prior authorization of Company to
make any such reports or disclosures, and Executive is not required to notify
Company that Executive has made such reports or disclosures.
d.Executive agrees that he/she will not make any disparaging statements or
comments to any person or entity by any medium, whether oral or written, about
Company, any of its affiliates or any of its respective officers, directors,
employees, shareholders, agents, representatives or independent contractors. Nor
shall Executive communicate to any person or entity by any medium, whether oral
or written, any information harmful or adverse to Company, any of its affiliates
or any of its respective officers,





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


directors, employees, shareholders, agents, representatives or independent
contractors. Nothing in this section shall prevent Executive from providing
truthful testimony pursuant to a lawful subpoena or other court order
4.Non-Competition, Non-Solicitation, Inventions.
4.1.Executive acknowledges and agrees that both during his/her employment and
for twelve (12) months after the Termination Date, he/she has not and will not,
directly or indirectly, engage in, provide, or perform any duties or services of
the type conducted, authorized, offered, or provided by Executive in his/her
capacity as an employee on behalf of the Company within the twelve (12) months
prior to the Termination Date, on behalf of any person or entity (or in the case
of an entity that is organized into divisions or units, any distinct division or
operating unit of such entity) in the Territory that derives income from
providing goods or services substantially similar to those which comprise the
Company's Business.
4.2.Executive acknowledges and agrees that both during his/her employment and
for twenty-four (24) months after the last day of his/her employment with the
Company, Executive has not and will not directly or indirectly solicit Customers
or Sales Agents with whom he/she had Material Contact for the purpose of
providing goods and/or services competitive with the Company’s Business.
4.3.Executive acknowledges and agrees that both during his/her employment and
for twenty-four (24) months after the last day of his/her employment with the
Company, Executive has not and will not, directly or indirectly, whether on
behalf of Executive or others, solicit, lure or attempt to hire away any of the
Company's or its affiliates’ employees or agents. Notwithstanding the foregoing,
this Section shall not prevent Executive from soliciting an employee or agent
that has since discontinued all business dealings with the Company.
4.4.Executive does hereby assign to the Company the entire right, title and
interest in any Invention which is or was made or conceived, either solely or
jointly with others, during his/her employment with the Company. Executive
attests that he/she has disclosed to the Company all such Inventions. Executive
will, if requested, promptly execute and deliver to the Company a specific
assignment of title for any such Invention and will at the expense of the
Company, take all reasonably required action by the Company to patent, copyright
or otherwise protect the Invention.
5.Successors; Binding Agreement.
5.1.This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date. The term “the Company” as used
herein shall include such successors and assigns. The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including this
Agreement), whether by operation of law or otherwise.
5.2.Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his/her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


6.Disputes, Legal Fees.
6.1.All claims by Executive for compensation and benefits under this Agreement
shall be in writing and shall be directed to and be determined by the Board or a
Committee of the Board (the Board or such Committee is hereinafter referred to
as the “Administrator”). Any denial by the Administrator of a claim for benefits
under this Agreement shall be provided in writing to Executive within thirty
(30) days of such decision and shall set forth the specific reasons for the
denial and the specific provisions of this Agreement relied upon. The
Administrator shall afford a reasonable opportunity to Executive for a review of
its decision denying a claim and shall further allow Executive to request in
writing that the Administrator reconsider the denial of the claim within sixty
(60) days after notification by the Administrator that Executive’s claim has
been denied.
6.2.If the Company involuntarily terminates Executive without Cause or Executive
terminates his/her employment for Good Reason, then, in the event Executive
incurs legal fees and other expenses in seeking to obtain or to enforce any
rights or benefits provided by this Agreement and is successful to a significant
extent in obtaining or enforcing any such rights or benefits through settlement,
mediation, arbitration or otherwise, the Company shall promptly pay Executive’s
reasonable legal fees and expenses and related costs incurred in enforcing this
Agreement including, without limitation, attorneys fees and expenses, experts
fees and expenses, and investigative fees. Except to the extent provided in the
preceding sentence, each party shall pay its own legal fees and other expenses
associated with any dispute under this Agreement.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


7.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
8.Non-Exclusivity of Rights. Except as otherwise specifically provided herein,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or reduce such rights as the
Executive may have under any other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its subsidiaries shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.
9.Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.
10.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
11.Indemnification. During the term of this Agreement and for a period of three
(3) years after Executive’s termination, the Company shall indemnify Executive
and hold Executive harmless from and against any claim, loss or cause of action
arising from or out of Executive’s performance as an officer, director or
employee of the Company or any of its subsidiaries or other affiliates or in any
other capacity, including any fiduciary capacity, in which Executive serves at
the Company’s request, in each case to the maximum extent permitted by law and
under the Company’s Articles of Incorporation and By-Laws (the “Governing
Documents”), provided that in no event shall the protection afforded to
Executive hereunder be less than that afforded under the Governing Documents as
in effect on the date of this Agreement except from changes mandated by law.
During the Term and for a period of three (3) years, Executive shall be covered
by any policy of directors’ and officers’ liability insurance maintained by the
Company for the benefit of its then officers and directors.
12.Termination, Amendments and Modifications. This Agreement may be terminated,
amended or modified only by a writing signed by both parties hereto, which makes
specific reference to this Agreement.
13.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Georgia without giving effect to the
conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in Fulton County in the State of Georgia.
14.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.





--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


15.Entire Agreement. This Agreement encompasses the entire agreement of the
parties with respect to the subject matter hereto and supersedes all previous
understandings and agreements between them with respect to the subject matter
hereto, whether oral or written, except that the restrictive covenants in this
Agreement shall not supersede any restrictive covenants set forth in any other
agreement between the Company and Executive (“Other Restrictive Covenants”). To
the extent that the Other Restrictive Covenants conflict with the provisions
contained in this Agreement, the provisions that are more restrictive on
Executive will control. The parties hereby acknowledge and represent, that they
have not relied on any representation, assertion, guarantee, warranty,
collateral contract or other assurance, except those set out in this Agreement,
made by or on behalf of any other party or any other person or entity
whatsoever, prior to the execution of this Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
ACUITY BRANDS, INC.
By:
/s/ Vernon J. Nagel
 
Vernon J. Nagel
 
Chairman, President & Chief Executive Officer
 
EXECUTIVE
/s/ Karen J. Holcom
Karen J. Holcom










--------------------------------------------------------------------------------

Exhibit 10(iii)A(54)


APPENDIX A
BENEFIT PLANS AND AGREEMENTS
(Applicable to the Extent Executive Participates in Such Plans and Agreements)


•
Management Cash Incentive Plan (or similar plan covering the Executive)

•
Supplemental Deferred Savings Plan (or similar plan covering the Executive)

•
Omnibus Stock Incentive Compensation Plan (or similar plan covering the
Executive)

•
401(k) Plan (or similar tax qualified deferred compensation plan covering the
Executive)






